306 U.S. 530 (1939)
GENERAL GAS & ELECTRIC CORP.
v.
COMMISSIONER OF INTERNAL REVENUE.
Nos. 492 and 493.
Supreme Court of United States.
Argued March 10, 1939.
Decided April 3, 1939.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Maurice Bower Saul, with whom Mr. Bradford S. Magill was on the brief, for petitioner.
Miss Helen R. Carloss, with whom Solicitor General Jackson, Assistant Attorney General Morris, and Mr. Sewall Key were on the brief, for respondent.
MR. JUSTICE ROBERTS delivered the opinion of the Court.
These are companion cases to Nos. 486 and 487, ante, p. 522, and involve the same question. The Circuit Court of Appeals held that conveyances by subsidiaries to the taxpayer, consummated under the Act of April 29, 1874, did not constitute mergers so as to authorize the taxpayer to take a deduction for unamortized bond discount and expense in respect of bonds issued by the subsidiaries prior to the conveyance.
For reasons given in Nos. 486 and 487 the judgments must be
Reversed.